 



Exhibit 10(Z)

     
                     Shares (post-split basis)
  Date of Grant:

RESTRICTED STOCK AWARD
YEARLY VESTING AWARDS
2004 OMNIBUS STOCK AND INCENTIVE PLAN
FOR DENBURY RESOURCES INC.
     RESTRICTED STOCK AWARD (“Award”) made effective                     , 2007
(“Date of Grant”) between Denbury Resources Inc. (the “Company”) and
                     (“Holder”).
     WHEREAS, the Company desires to grant to the Holder                     
Restricted Shares under and for the purposes of the 2004 Omnibus Stock and
Incentive Plan for Denbury Resources Inc. (the “Plan”);
     WHEREAS, in accordance with the provisions of Section 16(d) of the Plan,
the Restricted Shares will be issued by the Company in the Holder’s name and be
issued and outstanding for all purposes (except as provided below or in the
Plan) but held by the Company (together with the stock power set forth below)
until such time as such Restricted Shares are Vested by reason of the lapse of
the applicable Restrictions, after which time the Company shall make delivery of
the Vested Shares (but not Retained Vested Shares, as described in Section 5) to
Holder; and
     WHEREAS, the Company and Holder understand and agree that this Award is in
all respects subject to the terms, definitions and provisions of the Plan, and
all of which are incorporated herein by reference, except to the extent
otherwise expressly provided in this Award.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties agree as
follows:
1. Restricted Share Award. The Company hereby sells, transfers, assigns and
delivers to the Holder an aggregate of                      Restricted Shares
(“Award Restricted Shares”) on the terms and conditions set forth in the Plan
and supplemented in this Award, including, without limitation, the restrictions
more specifically set forth in Section 2 below, subject only to Holder’s
execution of this Award agreement. The Award Restricted Shares are granted
following the two-for-one stock split of the Company with a record date of
December 5, 2007 and therefore are granted on a post-split basis.
2. Vesting of Award Restricted Shares. The Restrictions on the Award Restricted
Shares shall lapse (Award Restricted Shares with respect to which Restrictions
have lapsed being herein referred to as “Vested Shares”) and become
non-forfeitable on the occurrence of the earliest of the dates (“Vesting Date”)
set forth in (a) through (h) immediately below:

A-1



--------------------------------------------------------------------------------



 



     (a) 20% of the Award Restricted Shares on the date of the 1st Anniversary
of the Date of Grant;
     (b) 20% of the Award Restricted Shares on the date of the 2nd Anniversary
of the Date of Grant;
     (c) 20% of the Award Restricted Shares on the date of the 3rd Anniversary
of the Date of Grant;
     (d) 20% of the Award Restricted Shares on the date of the 4th Anniversary
of the Date of Grant;
     (e) 20% of the Award Restricted Shares on the date of the 5th Anniversary
of the Date of Grant;
     (f) 100% of the Award Restricted Shares which have not previously Vested,
on the date of Holder’s death or Disability;
     (g) 100% of the Award Restricted Shares which have not previously Vested,
on the date of a Change in Control; and
     (h) 100% of the Award Restricted Shares which have not previously Vested,
on the date of a Post-Separation Change in Control.
     For purposes of this Award, the term “Post-Separation Change in Control”
means a Change in Control which follows the Holder’s Separation, but results
from the Commencement of a Change in Control that occurs prior to the Holder’s
Separation. For all purposes of this Award, the term “Commencement of a Change
in Control” shall mean the date on which any material action, including without
limitation through a written offer, open-market bid, corporate action, proxy
solicitation or otherwise, is taken by a “person” (as defined in Section 13(d)
or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in
Section 13(d)(3) of the 1934 Act), or their affiliates, to commence efforts
that, within 12 months after the date of such material action, leads to a Change
in Control as defined in Section 2(h)(2), (3) or (4) of the Plan involving such
person, group, or their affiliates.
3. Restrictions — Forfeiture of Award Restricted Shares. The Award Restricted
Shares are subject to the Restriction that, except as provided in the following
sentence, all rights of Holder to any Award Restricted Shares which have not
become Vested Shares automatically, and without notice, shall terminate and
shall be permanently forfeited on the date of Holder’s Separation.
Notwithstanding the forgoing, if there is a Post-Separation Change in Control,
the previously forfeited Award Restricted Shares shall be reinstated as Vested
Shares and, for all purposes of this Award, Holder will be deemed to have
Separated on the day after such Post-Separation Change in Control.
4. Withholding. There will be no tax withholding with respect to this Award
unless required by law.

A-2



--------------------------------------------------------------------------------



 



5. Issuance of Shares. Without limitation, Holder shall have all of the rights
and privileges of an owner of the Award Restricted Shares (including voting
rights) except that Holder shall not be entitled to delivery of the certificates
evidencing any of the Shares unless and until they become Vested Shares, nor
shall Holder be entitled to receive Restricted Share Distributions (i.e.
dividends) unless and until Holder is entitled either (i) to receive the
certificates for the related Vested Shares, or (ii) such Award Restricted Shares
become Retained Vested Shares, as defined below. Notwithstanding the foregoing,
as soon as reasonably possible after the date Award Restricted Shares become
Vested Shares, the Administrator shall deliver to the Holder forty percent (40%)
of the Vested Shares, and shall retain sixty percent (60%) of the Vested Shares
(“Retained Vested Shares”) in escrow until the date of Holder’s Separation, and
as soon as reasonably possible after such Separation, shall deliver all such
Retained Vested Shares to Holder. During the period in which the Company holds
the Retained Vested Shares, Holder is entitled to receive what would be
Restricted Share Distributions if Holder was in possession of such Retained
Vested Shares, except Holder shall not be entitled to receive a Restricted Share
Distribution made in the form of Shares, but rather such Shares will be retained
by the Company as additional Retained Vested Shares.
6. No Transfers Permitted. The rights under this Award are not transferable by
the Holder otherwise than by will or the laws of descent and distribution, and
so long as Holder lives, only Holder or his or her guardian or legal
representative shall have the right to receive and retain Vested Shares.
7. No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon the Holder any right to continue to serve as a director of the
Company, nor shall interfere in any way with Holder’s right to resign or
otherwise terminate participation on the board.
8. Governing Law. without limitation, This Award shall be construed and enforced
in accordance with and governed by the laws of delaware.
9. Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.
10. Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused these to be executed on its
behalf by its duly authorized representative and the Holder has hereunto set his
or her hand and seal, all on the day and year first above written.
     Dated as of this                     th day of                     , 2007.
DENBURY RESOURCES INC.

             
By:
           
 
 
 
Gareth Roberts      
 
            Phil Rykhoek
 
  President and CEO       Senior VP, CFO and Secretary

A-4



--------------------------------------------------------------------------------



 



Assignment Separate From Certificate
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto Denbury Resources Inc. the __________ Shares subject to this Award,
standing in the undersigned’s name on the books of said Denbury Resources Inc.,
and do hereby irrevocably constitute and appoint the corporate secretary of
Denbury Resources Inc. as attorney to transfer the said stock on the books of
Denbury Resources Inc. with full power of substitution in the premises.
Dated                                         

         
 
 
 
Holder    

ACKNOWLEDGMENT
     The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Award and the
Plan.
     Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, or Award, or both) of the
Administrator upon any questions arising under the Plan, or this Award, or both.
Dated as of this                      day of
                                        , 2007.

         
 
 
 
Holder    

A-5